United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3467
                                   ___________

Douglas W. Thompson,                *
                                    *
            Appellant,              *
                                    *
      v.                            * Appeal from the United States
                                    * District Court for the
J. Booker, Warden, USP Leavenworth, * Eastern District of Missouri.
                                    *
            Appellee.               * [UNPUBLISHED]
                              ___________

                             Submitted: April 20, 2006
                                Filed: April 27, 2006
                                 ___________

Before WOLLMAN, MURPHY, and COLLOTON, Circuit Judges.
                         ___________

PER CURIAM.

      Douglas Thompson appeals the denial of his Federal Rule of Civil Procedure
60(b) motion. Thompson sought relief for the third time, this time relying on
Gonzalez v. Crosby, 125 S. Ct. 2641 (2005), from a March 2002 order denying his 28
U.S.C. § 2254 petition. Following careful review, we find no abuse of the district
court’s1 discretion. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________



      1
       The Honorable Carol E. Jackson, Chief Judge, United States District Court for
the Eastern District of Missouri.